IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,973




EX PARTE JUAN ANTONIO SCHWARTZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9900557-PR IN THE 265TH ISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to seventy-five years’ imprisonment.
            Applicant contends that his judgment incorrectly reflects that a $1000  fine was assessed. 
The trial court found that a fine was imposed when Applicant was initially placed on deferred
adjudication community supervision, but the trial court did not verbally indicate that a fine would
be imposed when he assessed punishment after Applicant’s community supervision was
subsequently revoked.  The judgment reflects that a $1000 fine was assessed.  Applicant is entitled
to relief. Taylor v. State, 131 S.W.3d 530 (Tex. Crim. App. 2004).
            Relief is granted.  The judgment in Cause No. F-9900557-PR in the 265th Judicial District
Court of Dallas County is reformed to delete reference to a fine being imposed.  Applicant’s other
grounds are denied.  
 
Delivered: August 20, 2008
Do Not Publish